DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 11/09/2022 s acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chung (US 2005/0009325).
Regarding claim 9, Chung discloses a semiconductor processing method comprising: forming a via (Fig.4A, numeral 414)  on a metal line (407) in a final metallization layer of a semiconductor structure; forming a tantalum nitride layer (Fig.4B, numeral 430; [0050])) in the via; forming a nucleation layer (440), (450) on the tantalum nitride layer (430) in the via; and depositing a second metal  (460) on the nucleation layer (440) in the via.
Regarding claim 13, Chung discloses wherein the second metal (460) comprises tungsten, molybdenum, cobalt, or ruthenium ([0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2002/0081837) in view of Weng (US 2014/0264864) and Chen (US 2003/0059980). 
Regarding claim 1, Hong discloses a semiconductor processing method comprising: forming a via (Fig.1AC numeral 14) in a semiconductor structure (10), wherein the via comprises a bottom surface and sidewall surfaces formed in the semiconductor structure; depositing a tantalum nitride layer (Fig.1B, numeral 16; [0015]) on the bottom surface of the via (14); depositing a titanium nitride layer (24) ([0016])on the tantalum nitride layer (16),; and depositing a metal (Fig.1D, numeral 26) on the titanium nitride layer (24), wherein the metal is deposited at a temperature greater than or about 300°C ([0018]).
Hong does not disclose (1) wherein the tantalum nitride layer is deposited at a temperature less than or about 200°C; (2) wherein the titanium nitride layer is deposited at a temperature greater than or about 300°C.
Regarding element (1), Weng however discloses the tantalum nitride layer is deposited at a temperature about 200°C ([0020]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hong with Weng to deposit the tantalum nitride layer is deposited at a temperature about 200°C because this is a typical temperature for depositing tantalum nitride layers.
Regarding element (2), Chen however discloses wherein the titanium nitride layer is deposited at a temperature greater than or about 300°C ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hong with Chen to have the titanium nitride layer is deposited at a temperature greater than or about 300°C because these are typical temperatures for depositing TiN layers.
Regarding claim 2, Weng discloses wherein the tantalum nitride layer is deposited by physical vapor deposition ([0020]).
Regarding claim 4, Hong discloses wherein the tantalum nitride layer has a thickness less than or about 60A ([0015]).  
Regarding claim 5, Chen discloses wherein the titanium nitride layer is deposited by atomic layer deposition.  
Regarding claim 6, Hong discloses wherein the titanium nitride layer (24) has the same thickness on the bottom surface and the sidewall surfaces of the via (14) (Fig.1C).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chen as applied to claim 1 above, and further in view of Amanapu (US 2019/0221477).
Regarding claim 3, Hong does not disclose wherein the tantalum nitride layer has a greater thickness on the bottom surface of the via than the sidewall surfaces of the via.
Amanapu however discloses that the tantalum nitride layer has a greater thickness on the bottom surface of the via than the sidewall surfaces of the via ([0034]; Fig.3).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Hong with Amanapu to have the tantalum nitride layer with a greater thickness on the bottom surface of the via than the sidewall surfaces of the via for the purpose of forming diffusion barrier layer for interconnect structures (Amanapu, [0034]). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Hong in view of Weng and Chen as applied to claim 1 above, and further in view of Chung.
Regarding claim 7, Hong does not disclose wherein the metal deposited on the titanium nitride layer comprises tungsten.  
Chung however discloses the metal deposited on the titanium nitride layer comprises tungsten ([0056]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Hong with Chung to have the metal deposited on the titanium nitride layer comprising tungsten because it well-known alternative material for forming interconnect structures (Chung, [0023]).
Regarding claim 8, Hong does not disclose wherein the metal deposited on the titanium nitride layer is deposited by chemical vapor deposition.
Chung however discloses the metal deposited on the titanium nitride layer is deposited by chemical vapor deposition ([0118]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hong with Chung to deposit the titanium nitride layer by chemical vapor deposition because this is one of the typical methods for forming bulk metal layers ([0056]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 9 above, and further in view of Choi (US 2010/0151672).
Regarding claim 10, Chung does not explicitly disclose wherein the metal line comprises copper.
Choi however discloses the metal line (Fig.2, numeral 115) comprises copper ([0022]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chung with Choi to have the metal line comprising copper for the purpose of forming interconnect structures (Choi, [0022]).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 10 above, and further in view of Weng.
Regarding claim 11, Chung does not disclose wherein the tantalum nitride layer is deposited by physical vapor deposition at a PVD deposition temperature less than or about 200°C ([0087]).
Weng however discloses the tantalum nitride layer is deposited by physical vapor deposition at a PVD temperature about 200°C ([0020]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hong with Weng to deposit the tantalum nitride layer is deposited by PVD at a temperature about 200°C because this is a typical temperature for depositing tantalum nitride layers.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 9 above, and further in view of Chen (US 2003/0059980). 
Regarding claim 12, Chung does not disclose wherein the nucleation layer comprises titanium nitride deposited by atomic layer deposition.
Chen however discloses the nucleation layer comprises titanium nitride deposited by atomic layer deposition ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hong with Chen to have the nucleation layer comprises titanium nitride deposited by atomic layer deposition for the purpose of forming interconnect structures (Chen, Abstract)/
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 9 above, and further in view of Lai (US 2004/0014315).
Regarding claim 14, Chung discloses wherein the second metal (460) is deposited by chemical vapor deposition at a CVD ([0056]). 
Chung does not disclose that deposition temperature greater than or about 300°C.
Lai however discloses disclose that deposition temperature greater than 300°C ([0073]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chung with Lai to have temperature greater than 300°C because this is typical temperature for CVD deposition of metal bulk layers (Lai, [0073]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891